Citation Nr: 0627623	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  00-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disorder.

2. Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to May 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision of the Winston-Salem, North Carolina Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the veteran had not submitted new and material evidence to 
reopen his claims for service connection.  In October 2002, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.

In May 2003, the Board reopened the claims seeking service 
connection for low back, neck, and shoulder disorders, and 
undertook development in the matters of entitlement to 
service connection for such disorders based on de novo review 
under then-existing authority.  In April 2004 the case was 
remanded for such development, and to meet due process 
requirements.  An October 2005 rating decision granted 
service connection for intervertebral disc syndrome, lower 
back, rated 20 percent and degenerative disc 
disease/degenerative arthritis/limitation of motion, cervical 
spine, rated 10 percent.  Hence, the claims relating to low 
back and neck disorders are not before the Board.  [The 
veteran has not expressed disagreement with the ratings 
assigned.]

When this case was previously before the Board it was not 
determined whether the claimed shoulder disorder affected the 
right or the left shoulder, as the record reflects complaints 
regarding both shoulders.  As there are now distinct findings 
regarding each shoulder, the Board finds it appropriate to 
address the matter of service connection for the shoulder 
disorders as separate claims.

The issue of service connection for a right shoulder disorder 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.




FINDING OF FACT

Any current left shoulder disorder is not shown to be related 
to service or an injury therein, and is not shown to have 
been caused by or aggravated by the veteran's service-
connected left hip disability.


CONCLUSION OF LAW

Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  While he did not 
receive complete notice prior to the initial rating decision 
(as his claim was filed before the enactment of the VCAA), an 
April 2004 letter provided certain essential notice prior to 
the readjudication of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not specifically 
advised of the criteria for rating a left shoulder disorder, 
or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in May 2005.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to a 
left shoulder injury or disorder.  He was involved in a motor 
vehicle accident in November 1953, when a car hit him while 
he was standing by his motorcycle.  X-rays revealed a 
fracture through both pubic rami on the left and an 
incomplete fracture of the wing of the left ilium; no left 
shoulder injury was noted.  On separation examination in May 
1956, the veteran's upper extremities, including both 
shoulders were normal. 

October 1985 to May 2005 VA treatment records show 
intermittent complaints of shoulder pain.  August 1993 VA 
treatment records note the veteran complained of developing 
left shoulder pain after working in the yard.  On 
examination, there was crepitus and pain with movement, and 
certain areas were very tender to palpation.  
Electromyography revealed no evidence of a left cervical or 
T1 radiculopathy.  In September 1993, it was noted that the 
pain had improved with Motrin, and that the veteran had full 
range of motion with mild crepitus.  

Upon October 1995 VA examination, the veteran complained of 
having moderate to severe pain in his left shoulder.

In a June 1998 statement, the veteran noted that his shoulder 
hurt since he was hit by a car in service and that the pain 
became worse over the years. 

July 1998 VA treatment records diagnose the veteran with 
bilateral levator scapulae syndrome.  He reported the pain 
began about 10 years previously at the base of the skull, 
back of the neck, and near the shoulder blades.  On palpation 
he complained of tender spots over the superior medial border 
of the scapulae.  Active range of motion of the shoulders was 
within full limits and was pain free bilaterally.  Shoulder 
strength was 5/5 to all planes of movement, and there was no 
alteration of symptoms with testing.  Bilateral shoulder 
shrugs were strong and painless.  March 1998 x-rays showed 
relatively mild degenerative disease of the cervical spine.  

At the October 2002 hearing, the veteran testified that he 
did not have any problems with his shoulders after he was 
hospitalized from the 1953 motor vehicle accident.  He stated 
he started having problems about thirty years later.  

A March 2003 VA bone scan revealed degenerative changes about 
the shoulder and sternoclavicular joints, while a May 2004 
scan noted that there were "no foci of abnormally increased 
tracer activity in the region of the left scapula to 
correlate with the clinical history of pain in this region."  

A February 2005 VA treatment record reports the veteran 
complained of sharp pain in his left shoulder that had been 
present for a few months and occurred every time he moved "a 
certain way."  The veteran stated he had been hit by a car 
on his left side in 1953 and occasionally heard a click 
coming from his shoulder, but did not experience pain with 
the clicking.  
Upon May 2005 VA examination, the veteran noted that his 
entire left side was numb for three to four hours after he 
was hit by the car.  He stated he had suffered from left 
shoulder pain for one year with progressive severity of the 
pain and that he carried things on his left shoulder since he 
had a right total hip replacement in 2002.  Examination 
revealed he had 80 percent of normal left shoulder motion and 
that strength was 5/5.  X-rays revealed a normal left 
shoulder with no evidence of fracture, dislocation, or 
abnormal calcification.  Postoperative changes were noted in 
the left upper hemithorax from chest wall/lung surgery in 
2000.  The examiner concluded that the patient's complaints 
of left shoulder pain "are more likely" related to his 
chest wall/lung surgery and his left shoulder motion was 
aggravating his condition.  

A December 2005 statement from the veteran asserts that his 
chest wall surgery had nothing to do with his shoulder and 
that since his hip disability is service-connected and he 
hurt his shoulder at the same time he hurt the hip, it also 
should be service-connected.  

C.	Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

It is not entirely clear whether the veteran currently has a 
left shoulder disorder.  May 2005 x-rays show a normal left 
shoulder with no evidence of fracture, dislocation or 
abnormal calcification.  A March 2003 bone scan noted 
degenerative changes about the shoulders and sternoclavicular 
joints.  However, a subsequent May 2004 bone scan did not 
find degenerative changes and noted there was no "increased 
tracer activity in the region of the left scapula to 
correlate with the clinical history of pain in this region."  
Additionally, while bilateral levator scapulae syndrome was 
diagnosed in July 1998, the veteran has not received a 
similar diagnosis since then.  While he has consistently 
complained of left shoulder pain, it is significant to note 
that, pain alone, without a diagnosed or underlying malady or 
condition, is not a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Thus, there remains a degree of uncertainty as to 
whether the veteran currently has a chronic left shoulder 
disability.  The Board has considered whether development in 
the form of an examination or advisory opinion is necessary 
to resolve this uncertainty, and found, in light of further 
considerations, that such development is not necessary.

Even if there were a conclusive diagnosis of a left shoulder 
disorder, the veteran's claim would still fail.  While the 
evidence shows the veteran was hit by a car during service, 
there was no note of shoulder injury at the time and no 
evidence of a nexus between injuries he then sustained and 
any current left shoulder disorder.  There is no evidence of 
a nexus between ant left shoulder disorder and the veteran's 
service-connected left hip disability (as is alleged).  The 
only competent (medical) evidence of record in that matter, 
the May 2005 VA examiner's opinion, concludes that the 
veteran's left shoulder pain is "more likely" related to 
his chest wall/lung surgery and his left shoulder motion 
aggravating that condition and causing shoulder pain.  May 
2005 x-rays showing post-operative changes in the left upper 
hemithorax support this opinion.  Additionally, the veteran 
himself has testified, and the medical records show, that he 
did not experience pain in his left shoulder until 
approximately 30 years after service.  Notably, a lengthy 
period of time between service and the first postservice 
clinical notation of complaints or symptoms associated with 
the disability at issue is of itself a factor for 
consideration against a finding that the current disability 
is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 ((Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  

While the veteran contends that his left shoulder pain is 
related to when he was hit by a car, his own statements 
relating his current disability to an injury in service are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, of the threshold requirements necessary to 
establish service connection, while the veteran did suffer 
injuries from a car accident during service, and while there 
is some suggestion of a possible current left shoulder 
disorder, there is no competent (medical) evidence that any 
current left shoulder disorder is related to the accident in 
service or to the veteran's service-connected left hip 
disability.  Hence, the preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Service connection for a left shoulder disorder is denied.


REMAND

The April 2004 Board remand ordered the VA examiner to opine 
whether it is at least as likely as not that any current 
shoulder disorder was incurred in or aggravated by active 
service or whether it is proximately due to or aggravated by 
the veteran's service-connected left hip disability.  May 
2005 x-rays in conjunction with the VA examination ordered 
show mild proliferative changes around the right 
acromioclavicular joint of the shoulder.  While the VA 
examiner provided an opinion regarding the veteran's left 
shoulder pain, he did not opine regarding the right shoulder.  
As x-rays show the veteran may have a right shoulder 
disorder, and the examiner did not comply with remand orders 
regarding the right shoulder, it is necessary to remand the 
case again.  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
While the Board regrets further delay in this case, it has no 
recourse but to remand the case to the RO for completion of 
the development previously sought.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a VA 
examination by an orthopedic specialist to 
ascertain the nature and likely etiology 
of the veteran's current right shoulder 
disorder.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  The examiner should 
specify the diagnoses for any current 
right shoulder disability, and opine 
whether such disability is at least as 
likely as not related to his active 
service.  Specifically, the examiner 
should opine whether any current right 
shoulder disorder was incurred in or 
aggravated by active service or is 
proximately due to or was aggravated by 
the veteran's service-connected left hip 
disability.  The examiner should note all 
service and post-service records of right 
shoulder treatment, and must explain the 
rationale for all opinions given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.
The purpose of this remand is to satisfy the mandates of the 
Court in Stegall, 11 Vet. App. at 271, and to ensure 
development previously sought is completed.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


